UNITED STATES COURT OF APPEALS
                              FIFTH CIRCUIT


                               ____________

                               No. 95-20836
                               ____________

         UNITED STATES OF AMERICA,

                                 Plaintiff-Appellee,

         versus

         KURT STEVEN WITTE,

                                 Defendant-Appellant.

         __________________________________________________

            Appeal from the United States District Court
                 For the Southern District of Texas
                           (H-92-CR-207-1)
         __________________________________________________


                              August 9, 1996

Before JONES, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Defendant Kurt Steven Witte argues that his sentence should be

reversed because he was not allowed to exercise his right of

allocution at sentencing. Defense counsel did not raise this issue

before the district court.        Thus, we review this issue only for

plain error.      Based on our review of the record, we hold that the

district court did not commit plain error with regard to Witte's


     *
            Pursuant to Local Rule 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in Local Rule 47.5.4.
right of allocution at sentencing.     See generally United States v.

Olano, 507 U.S. 725, 113 S. Ct. 1770, 123 L. Ed. 2d 508 (1993);

United States v. Calverley, 37 F.3d 160 (1994) (en banc).

     Witte next argues that his sentence should be reversed because

the district court failed to recognize that he had the authority to

depart downwards from the applicable sentencing guidelines range.

See Witte v. United States, ___ U.S. ___, 115 S. Ct. 2199, 132 L.

Ed. 2d 351 (1995).   Based on our review of the record, we find that

the district court did recognize that he had the authority to

depart, and exercised his discretion not to depart.    Consequently,

we hold that the district court did not err by refusing to depart

downwards.

     We AFFIRM.




                                 -2-